Citation Nr: 0630441	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond May 9, 2003, for Dependents' 
Educational Assistance (DEA) under the provisions of Chapter 
35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran had active duty for training from November 22, 
1974 to January 28, 1975.  The appellant is his daughter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Atlanta, Georgia that 
established the appellant's basic eligibility for DEA 
benefits under 38 U.S.C.A. Chapter 35, with a delimiting date 
(ending date) of May 9, 2003.  The appellant appealed for an 
extension of the delimiting date of such benefits.


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1974, and is the 
daughter of the veteran.

2.  In a November 2000 decision, the RO granted the veteran 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating), effective from 
May 9, 1995 (and the RO found the total rating to be 
permanent in nature as of that date).  The veteran was 
notified of this decision on November 8, 2000.

3. The original delimiting date for the appellant's 
eligibility for DEA benefits was August [redacted], 2000, her 26th 
birthday.

4.  In June 2001, the RO received the appellant's VA Form 22-
5490, Application for Survivors' and Dependents' Educational 
Assistance.

5.  On May 9, 1995, the appellant was 20 years old, and thus 
her delimiting date is modified to May 9, 2003.  She does not 
meet any of the legal criteria for an extension of the period 
of eligibility for educational assistance beyond that date.

CONCLUSION OF LAW

The criteria for entitlement to the receipt of VA educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, as a child of the veteran, beyond May 9, 2003, have not 
been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to the DEA benefits.  Therefore, 
because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


Analysis

Subject to various provisions, a child of a person who has a 
total disability permanent in nature resulting from a 
service-connected disability is entitled to receive 
educational assistance.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.  Once a dependent is eligible for 
dependents' educational assistance, she still needs to file a 
claim for such assistance.  Governing statutes and 
regulations provide limitations as to the period of 
eligibility, as well as the duration of the educational 
assistance.  38 U.S.C.A. §§ 3511, 3512; 38 C.F.R. §§ 21.3040, 
21.3041.

Records on file reflect that the appellant is the veteran's 
daughter, and she was born on August [redacted], 1974.  

On May 9, 1995, the RO received the veteran's claim for a 
total disability compensation rating based on individual 
unemployability (TDIU rating).  In a November 2000 rating 
decision, the veteran was awarded a TDIU rating, effective 
from May 9, 1995 (and the RO found the total rating to be 
permanent in nature as of that date).  In its November 2000 
decision, the RO established basic eligibility for Chapter 35 
DEA benefits, effective from May 9, 1995, based on his 
permanent and total service-connected disability.  The 
veteran was notified of this award by a letter from the RO, 
and by a telephone call on November 2, 2000.  VA e-mails 
indicate that the RO's letter was dated on November 8, 2000.

The appellant first filed her application for the receipt of 
VA educational assistance benefits under Chapter 35 in June 
2001.  She stated that she had discontinued high school, and 
had received her GED.

In an undated letter, the RO advised the appellant of her 
eligibility for DEA benefits.  She was told that she had 45 
months and 0 days of full-time benefits, and that she could 
only use her benefits before May 9, 2003.

By a statement dated in November 2001, the veteran contended 
that since he only received notice of eligibility for DEA 
benefits in November 2000, the delimiting date for these 
benefits should be extended.  The appellant reiterated these 
assertions in May 2003.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The Board does not dispute that the 
appellant is the veteran's daughter, and that the veteran is 
in receipt of a permanent and total disability rating.  
Therefore, the appellant meets the basic eligibility 
requirements for the potential award of educational 
assistance benefits under Chapter 35.

The appellant essentially contends that due to VA's delay in 
adjudicating her father's claim, and by ultimately 
establishing an effective date 5 years prior to the November 
2000 rating decision, she was prevented from fully utilizing 
her eligibility for education benefits.  

The appellant's claim for Chapter 35 educational assistance 
benefits was originally received at the RO in June 2001, and 
there is no evidence of record of any claim filed prior to 
that time.  The basic ending date for eligibility for 
educational assistance benefits is usually the eligible 
person's 26th birthday.  38 C.F.R. § 21.3041(c).  The 
appellant's 26th birthday was August [redacted], 2000, and so that 
became her delimiting (ending) date for eligibility for 
educational assistance benefits under Chapter 35.  

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(d), (e).

A modification of the eligibility period may be granted if 
the effective date of the permanent and total disability 
rating of the veteran, or the date of notification to the 
veteran of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran died between the child's 
18th and 26th birthdays.  In such cases, the basic ending 
date for eligibility will be the child's 26th birthday or 
eight years from the date of the relevant occurrence, 
whichever is later.  In no case, however, is the modified 
ending date to extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).  Here, the date of 
notification of the rating was on November 8, 2000.  On such 
date, the appellant was 26.  However, at the time of the 
effective date of the award of a permanent and total rating 
(May 9, 1995), the appellant was 20 years old.  Hence, in the 
appellant's case, the ending date is eight years from May 9, 
1995, or May 9, 2003.  Hence, the appellant's delimiting date 
was changed to May 9, 2003.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond his 26th birthday, 
but not to exceed her 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043.  None of the 
conditions listed in this regulation are applicable in this 
case.
 
While the Board is aware of and sympathizes with the 
appellant's arguments and concerns, the law prevents a 
favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 after May 9, 2003, as a matter of law.  The 
Board has carefully reviewed the entire record in this case.  
In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Entitlement to an extension of DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond May 9, 2003, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


